DETAILED ACTION
Applicant’s response of 11/23/2020 have been entered and considered. Upon entering amendment, claims 1, 2, 9, 14, 18 have been amended, and claims 7-8 have been canceled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “line replaceable unit” (claim 2), “plurality of switching legs” (claim 8), “mounting rack defining a plurality of stacked receiving areas… plurality of circuit boards” (claim 9), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 11/23/2020 with respect to the amended language of claim 1 has been fully considered but they are not persuasive.
The applicant argues that “However, Rozman does not mention switching legs, nor specifically two switching legs coupled to each phase…The only switch explicitly called out by Rozman is 158 which the high voltage AC load management unit 150 uses to control the provision of power from the AC bus 140 to the various connected loads 152, 154 and vice versa.” (See Remarks, pg.11). The examiner respectfully disagrees. In the office action dated 7/23/2020, nowhere did the examiner refer to switch 158 in Rozman and the examiner never pointed to switch 158 as the DC/DC converter. The examiner, however, did point to Rozman’s DC/DC converter (330/340) and even (360) in Fig.3 which show a plurality of switching legs, each switching leg has a pair of switches. This is standard and well-known in the art. Even in Wilhide, pars [24-25], Wilhide states the DC/DC converter(s) (120, 122) are “solid-state devices”- this means that the DC/DC converters use semiconductor devices such as transistors. Rozman was relied upon to illustrate what these switches are and look like. Switch 158 that the applicant points to has nothing to do with the switching legs of the DC/DC converter. 
Furthermore, Mountain (Fig.3a) illustrates the switching legs of the active rectifier (310) and three phases (out of the filter 340) are feeding the active rectifier 310. Fig. 4 of Mountain shows three phases coming out the generator. The Mountain switching legs are each connected to a phase- this is standard in the art. 
Additionally, the examiner would like to point out that in response to the drawing objections that none of the figures show the claimed switching legs, the applicant contended that “the applicant only has a duty to furnish drawing where necessary for the understanding of the subject matter.” (See Remarks, pg.7). However, the examiner believes this is important to 
For the reasons discussed above, the rejections are being maintained. 
Claim Objections
Claims 1, 3-5, 9, 11-15 are objected to because of the following informalities:  
Amended language of Claim 1, lines 4-5 recites “…and the DC/DC converter each comprise a plurality of switching legs…” “The” DC/DC converter should be replaced with “a” DC/DC converter.
Claim 1 in the HESM paragraph recites “…and a DC/DC converter…” The “a” should be replaced to “the” DC/DC converter.
Claim 3 recites “a first of the HESMs” and “second of the HESMs” (i.e. a plurality of HESMs). Claim 1, however, recites “a HESM” (i.e. a single HESM). The examiner has already previously interpreted claim 3 as a plurality of HESMS, but the language of claims 1 and 3 need to be corrected.
Claims 4-5, 11-12, 14-15 each recite “at least one of the HESMs” Claim 1, however, only recites one HESM instead of HESMs (plural). The language should in claim 1 should be amended to recite HESMs so that there could be at least one of the HESMs in claims 4-5, 11-12.
Claim 9 was amended to depend on itself. The claim cannot depend on itself and should instead depend on an independent or dependent claim.
Claim 13 recites “one of the HESMs” and “another of the HESMs”. As noted previously, claim 1 only recites “a HESM” and not more than one. If applicant wants two HESMs, claim 1 needs to be amended to reflect that the system has a plurality or atleast two HESMs.
Amended language of claim 14 recites “wherein the bus current controller” and “DC/DC converter” in lines 8 and 10. Both these limitations lack antecedent basis. 
Claim 14 recites “a source” in line 2 and then recites “active rectifier configured to rectify from a generator to DC” in line 9. It is clear that the source is the generator power being rectified by the active rectifier. Claim 14 should be amended to tie in the generator+ the active rectifier as the source. As currently presented, claim 14 reads as a source and separately there is another source in the rectified power of the generator.
Claim 15 recites “…rectifying alternating current (AC) from a generator to DC using an active rectifier.” These are limitations that have already been presented in the amended language of claim 14. They are redundant and should be crossed out. 
Appropriate correction is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhide et al. (2018/0041028 A1) in view of Mountain (2013/0016546 A1) in further view of Ishikawa et al. (2012/0212174 A1) in further view of Rozman et al. (2018/0015831 A1).
Regarding Claim 1,
Wilhide (Figs.1-2) teaches an electrical power system, comprising: a high energy storage module (HESM) (104, 106, 120, 122) operatively connected to a DC bus (Figs.1-2, 14, par [18]), comprising at least one energy storage device (112, 114), and a DC/DC converter (120, 122) configured to control charging of the at least one energy storage device from the DC bus and discharge of the atleast one energy storage device onto the DC bus (pars [24-25]); and a controller (108) operatively connected to the HESM configured to control a plurality of DC/DC converters (Fig.2, pars [24-25]), and the DC/DC converter comprising switches and controlling connection of a respective input to the DC bus (pars [24-25]; the DC/DC converter 120/122 is a solid state device (i.e. has switches) to connect 104/106 for charging and disconnect 104/106 for discharging)), wherein the respective inputs of the DC/DC converter each connect to the DC bus (see Figs.1-2, pars [24-25]; the inputs of the DC/DC converter 120/122 which obviously have switches because they are a “solid-state device” have their inputs connected to the DC bus). 
Wilhide further teaches a generator (16) produces DC power but does not teach how the generator produces a DC output- i.e. a bus current controller comprises an active rectifier configured to rectify alternating current (AC) from the generator to DC on the DC bus, and wherein the active rectifier comprises a plurality of switching legs, each switching leg comprising a pair of switches and controlling connection of a respective input to the DC bus; wherein the respective inputs of the active rectifier comprise respective phases of current from the generator; and a controller to control the bus current controller. 
Mountain (Figs.3a, 4, 5), however, teaches a generator (300 and/or 500) coupled to a bus current controller (310 and/or 510) operatively connected to a DC provided on a DC bus (output of 510; in order to produce DC), wherein the bus current controller comprises an active rectifier (Mountain, Fig.5, “Active Rectifier”) configured to rectify alternating current (AC) from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wilhide to that of Mountain. The motivation would have been to replace one type of generator with a DC output as in Wilhide with another (Mountain’s generator coupled to the active rectifier) that produces DC without any additional modification. The structure of the active rectifier having three switching legs, each coupled to a phase of the generator is well-known and well-understood (standard) to a person of ordinary skill in the art. Controlling the bus controller is advantageous to provide the desired DC output. 
The combination of Wilhide and Mountain teaches separate controllers to control the bus current controller and the DC/DC converter and does not teach a single system controller to control both the bus current controller and the DC/DC converter. 
Ishikawa (Fig.2), however, teaches a bus current controller (21) connected to DC provided on the DC bus (Fig.2) and system controller (24) configured to control the bus current 
While Wilhide teaches the DC/DC converter is a “solid-state device”, which means they have switches, the combination, specifically Wilhide, does not explicitly illustrate the DC/DC converter comprises a plurality of switching legs, each switching leg comprising a pair of switches and controlling connection of a respective input to the DC bus. 
Rozman (Figs.1, 3), however, teaches the DC/DC converter (330/340, 360) each comprise a plurality of switching legs (Fig.3), each switching leg comprising a pair of switches (see fig.3, each leg of the DC/DC converter has a pair of switches) and controlling connection of a respective input to the DC bus (Abstract, the on/off of the switches in the switching legs of the DC/DC converter “controls connection of a respective input to the DC bus”).
Thus, the combination teaches that the DC/DC converter of Wilhide clearly and obviously has switches (again, because it is a “solid-state device”) and that these switches, when controlled on/off, control connection a respective input to the DC bus. Since the switches of the DC/DC converter are connected to the DC bus, the respective inputs of the DC/DC converter each connect to the DC bus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Rozman. The motivation would have been to fill in the gaps of Wilhide to further illustrate the 
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and the combination teaches wherein the rectifier and the DC/DC converter are integrated in a single housing with a common power filter (Wilhide, Figs.1-2 and Mountain, Fig.5, the combination illustrates the rectifier coupled to the generator and the DC/DC converter are integrated in a single vehicle/aircraft 10 in Wilhide with a common power filter 110).
Examiner takes official notice that a line replaceable unit is known in the art to be included in an aircraft and it would have been an obvious matter of design choice to have integrated the components (rectifier, dc/dc converter) in an LRU with a common power filter (as taught by the combination of Wildhide and Mountain) since applicant has not disclosed that an LRU solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the claimed components being integrated within the aircraft.
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and Wilhide (Fig.2) teaches wherein the at least one energy storage device of a first of the HESMs (104) comprises a first type of energy storage device (112), and the at least one energy storage device of second of the HESMs (106) comprises a second type of energy storage device (114) that is different from the first type of energy storage device (112) (ultracapacitor 112 is a different type than a battery 114).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and Wilhide (Fig.2) further teaches one of the HESMs comrpises one battery (114).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 1 and Wilhide (Fig.2) further teaches one of the HESMs comprises one ultracapacitor (112).
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches a voltage sensor (Ishikawa, Fig.2, voltmeter) configured to measure a voltage on the DC bus (Mountain, Fig.5, 560, Ishikawa, voltmeter on output of DC/DC converter 23); and wherein the system controller is configured to control the bus current controller and the DC/DC converter based on DC bus voltage measurements from the voltage sensor (Ishikawa, par [70]).
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 1 and Wilhide further teaches a power filter (110) connected to the DC bus, the power filter configured to provide electromagnetic interference (EMI) filtering for the DC current on the DC bus (pars [8, 18, 27]).
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 1 and Wilhide further teaches wherein the system controller is configured to discharge at least one of the HESMs onto the DC bus based on activation of a pulse load (22) connected to the DC bus (par [34]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhide et al. (2018/0041028 A1) in view of Mountain (2013/0016546 A1) in further view of Ishikawa et al. (2012/0212174 A1) in further view of Rozman et al. (2018/0015831 A1) in further view of Suen et al. (2018/0323626 A1).
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and the combination teaches wherein the rectifier and the DC/DC converter are integrated in a single housing with a common 
The combination does not explicitly disclose the single housing is a line replaceable unit.
Suen, however, teaches a line replaceable unit (10) in an aircraft (par [26]). Suen further teaches the rectifier (par [28]; seat box 10 may receive an AC power…and converts the received power to DC) and the DC/DC converter (par [28]; the distribution circuitry may convert power to a lower voltage, usually from 5VDC to 3.3VDC) integrated in the single line replaceable unit (10) (pars [26, 28]).
Thus, the combination teaches it would have been obvious to integrate the rectifier and the DC/DC converter, and the common power filter (Wilhide in view of Mountain) in the single LRU. The motivation would have been in order to seal the component in a unit that is easily and quickly replaceable in the event of a malfunction or damage.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhide et al. (2018/0041028 A1) in view of Mountain (2013/0016546 A1) in further view of Ishikawa et al. (2012/0212174 A1) in further view of Rozman et al. (2018/0015831 A1) and in further view of Chung et al. (2011/0114625).
Regarding Claim 9,
The combination teaches the claimed subject matter of claim 1. The combination does not teach a mounting rack defining a plurality of stacked receiving areas; wherein the DC/DC converter, the system controller, and the bus current controller are provided on a plurality of circuit boards, each circuit board mounted in one of the stacked receiving areas.
Chung teaches a mounting rack defining a plurality of stacked receiving areas (Fig.1, Cabinet has plurality of shelves 21); wherein the DC converters, shared system controller, and bus current 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cabinet having a plurality of shelves within the apparatus of the combination. The motivation would have been to increase the portability of the system by easily accommodating batteries and all related power electronics. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhide et al. (2018/0041028 A1) in view of Mountain (2013/0016546 A1) in further view of Ishikawa et al. (2012/0212174 A1) in further view of Rozman et al. (2018/0015831 A1) and in further view of Toyoda (2019/0181677).
Regarding Claim 12,
The combination teaches the claimed subject matter of claim 1. The combination does not teach wherein the system controller is configured to charge at least one of the HESMs from the DC bus based on a current on the DC bus exceeding a target current level determined by the system controller.
Toyoda, however, teaches the system controller (17) is configured to charge at least one of the HESMs (54) from the DC bus (5) based on a current on the DC bus (5) exceeding a target current level determined by the system controller (17) (par [42]; Toyoda detects the voltage on the DC bus exceeding a threshold to charge the battery. The voltage and current are directly proportional (V=I*R), so the current on the bus is directly proportional to the voltage and vice versa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Toyoda. The motivation would have been to charge the battery when there is excess power being generated on the DC Bus.
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhide et al. (2018/0041028 A1) in view of Mountain (2013/0016546 A1) in further view of Ishikawa et al. (2012/0212174 A1) in further view of Rozman et al. (2018/0015831 A1) and in further view of Doljack (2008/0246443 A1).
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 1. The combination does not teach wherein the DC bus includes a positive rail configured to provide a positive DC voltage, a negative rail configured to provide a negative DC voltage, and a ground rail; one of the HESMs that includes an energy storage device of a first type is connected to the positive rail and ground rail, but not the negative rail; and another of the HESMs that includes an energy storage device of the first type is connected to the negative rail and the ground rail, but not the positive rail.
Doljack, however, teaches the DC bus includes a positive rail configured to provide a positive DC voltage, a negative rail configured to provide a negative DC voltage, and a ground rail (Fig.2, par [29)]; one of the HESMs that includes an energy storage device (Capacitor) of a first type is connected to the positive rail and ground rail (capacitor is connected between W2 capacitor plus line and ground), but not the negative rail (Fig.2, par [39]); and another of the HESMs that includes an energy storage device of the first type is connected to the negative rail and the ground rail, but not the positive rail (Fig.6, par [57]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include connecting ESM in particular configuration in the apparatus of the combination in order to improve the efficiency of system by being able to switch the ESMs connected in different configurations.
s 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhide et al. (2018/0041028 A1) in view of Mountain (2013/0016546 A1) in further view of Rozman et al. (2018/0015831 A1).
Regarding Claim 14,
Wilhide (Figs.1-2) teaches a method of controlling an electrical power system comprising: providing direct current (DC) from a source (16) to a DC bus (par [18]); selectively charging energy storage devices (112, 114) of respective high energy storage modules (HESMs) (104, 106) from the DC bus (pars [5, 24-25]); selectively discharging the energy storage devices of the respective HESMs onto the DC bus (pars [24-25]); and controlling performance of said energy storage devices by providing, selectively charging, and selectively discharging by a system controller (108) (108 charges and discharges power modules 104 and 106, pars [20, 24-25]), and the DC/DC converter comprises switches and controlling connection of a respective input to the DC bus (pars [24-25]; the DC/DC converter 120/122 is a solid state device (i.e. has switches) to connect 104/106 for charging and disconnect 104/106 for discharging)), wherein the respective inputs of the DC/DC converter each connect to the DC bus (see Figs.1-2, pars [24-25]; the inputs of the DC/DC converter 120/122 which obviously have switches because they are a “solid-state device” have their inputs connected to the DC bus). 
Wilhide further teaches a generator (16), which is the claimed source, produces DC power but does not teach how the generator produces a DC output- i.e. a bus current controller comprises an active rectifier configured to rectify alternating current (AC) from the generator to DC on the DC bus, and wherein the active rectifier comprises a plurality of switching legs, each switching leg comprising a pair of switches and controlling connection of a respective input to the DC bus; wherein the respective inputs of the active rectifier comprise respective phases of current from the generator; and a controller to control the bus current controller. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wilhide to that of Mountain. The motivation would have been to replace one type of generator with a DC output as in Wilhide with another (Mountain’s generator coupled to the active rectifier) that produces DC without any additional modification. The structure of the active rectifier having three switching legs, each coupled to a phase of the generator is well-known and well-understood (standard) to a person of ordinary skill in the art. Controlling the bus controller is advantageous to provide the desired DC output. 

Rozman (Figs.1, 3), however, teaches the DC/DC converter (330/340, 360) each comprise a plurality of switching legs (Fig.3), each switching leg comprising a pair of switches (see fig.3, each leg of the DC/DC converter has a pair of switches) and controlling connection of a respective input to the DC bus (Abstract, the on/off of the switches in the switching legs of the DC/DC converter “controls connection of a respective input to the DC bus”).
Thus, the combination teaches that the DC/DC converter of Wilhide clearly and obviously has switches (again, because it is a “solid-state device”) and that these switches, when controlled on/off, control connection a respective input to the DC bus. Since the switches of the DC/DC converter are connected to the DC bus, the respective inputs of the DC/DC converter each connect to the DC bus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Rozman. The motivation would have been to fill in the gaps of Wilhide to further illustrate the solid-state device of the DC/DC converter clearly and obviously have switches, which area actively controlled to improve the efficiency of the system.
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 14 and Wilhide further teaches wherein selectively discharging includes detecting activation of a pulse load (22) connected to the DC bus (Fig.1, pars [18-19]); and discharging at least one of the HESMs onto the DC bus based on the detected activation (par [19]). 
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhide et al. (2018/0041028 A1) in view of Mountain (2013/0016546 A1) in further view of Rozman et al. (2018/0015831 A1) in further view of Ishikawa et al. (2012/0212174 A1).
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 14 and  the combination further teaches wherein providing DC from the source to the DC bus comprises rectifying alternating current AC from a generator to DC using an active rectifier (Combination of Wilhide’s generator 16 with Mountain’s active rectifier coupled to the generator to provide DC) and controlling performance includes a controller controlling the active rectifier by an algorithm (Mountain, par [53]; Mountain uses voltage measurements for deciding how to control the active rectifier and thus uses an algorithm). 
The combination of Wilhide and Mountain teaches separate controllers to control the bus current controller/active rectifier and the DC/DC converter and does not teach a single system controller to control both the bus current controller and the DC/DC converter. 
Ishikawa (Fig.2), however, teaches a bus current controller (21) connected to DC provided on the DC bus (Fig.2) and system controller (24) configured to control the bus current controller (21) and DC/DC converter (23) (par [70]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Wilhide to additionally control both the rectifier (as modified by Mountain) along with the DC/DC converter. The motivation would have been to reduce costs, components, and complexity by using a single system controller instead of separate controllers for the DC/DC converter and the bus current controller/active rectifier. 
17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhide et al. (2018/0041028 A1) in view of Mountain (2013/0016546 A1) in further view of Rozman et al. (2018/0015831 A1) in further view of Said et al. (2011/0050184).
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 14. The combination does not explicitly disclose wherein the system controller utilizes a rate limiting function for calculating rate limiting current commands to the active rectifier. 
Said, however, teaches the system controller utilizes a rate limiting function for calculating rate limiting current commands to the active rectifier (18) (pars [16, 18, 22, 29]; Said teaches utilizing a current rate limit for calculating the current commands/control signals to the active rectifier 18. Note: The broad language of Claim 17 does not impart applicant’s Fig.5. The applicant is encouraged to explicitly recite the features of Fig.5 to expedite prosecution). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to Said. The motivation would have been to maintain the phase of the AC current drawn by the active rectifier in phase with the voltage of the generator, thereby maximizing efficiency of the power conversion system. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhide et al. (2018/0041028 A1) in view of Mountain (2013/0016546 A1) in further view of Rozman et al. (2018/0015831 A1) in further view of Said et al. (2011/0050184) in further view of Praxmarer (2017/0320479).
Regarding Claim 18,
The combination teaches the claimed subject matter in claim 17 and the combination further teaches wherein the rate limiting function includes a discrete rate limit (Said, Fig.5, items 94 and 
The combination does not explicitly disclose the rate limiting function includes a low pass filter. 
Praxmarer, however, teaches the rate limiting function includes a low pass filter (TP1) and a rate limiter (RB) (Fig.4, par [24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Praxmarer’s low pass filter. The motivation would have been to filter/smooth adjustments to the commands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836